Citation Nr: 1037302	
Decision Date: 09/30/10    Archive Date: 10/05/10

DOCKET NO.  06-35 549	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, 
Alabama


THE ISSUE

1.  Entitlement to an increased rating in excess of 20 percent 
disabling for service-connected lateral meniscal tear versus 
synovial pinch traumatic changes (left knee disability). 

2.  Entitlement to a separate rating for limitation of extension 
of the left knee secondary to service-connected lateral meniscal 
tear versus synovial pinch traumatic changes (left knee 
disability).   


REPRESENTATION

Veteran represented by:	Alabama Department of Veterans 
Affairs


ATTORNEY FOR THE BOARD

M. Pansiri, Associate Counsel

INTRODUCTION

The Veteran served on active duty from April 1976 to February 
1992, during peacetime and the Persian Gulf War.  

This appeal comes before the Board of Veterans' Appeals (Board) 
from an August 2005 rating decision of the Department of Veterans 
Affairs (VA), Montgomery, Alabama, Regional Office (RO), which 
granted an increased rating of 20 percent disabling for service-
connected lateral meniscal tear versus synovial pinch traumatic 
changes (left knee disability), effective May 26, 2005.  The 
Veteran disagreed with such rating and subsequently perfected an 
appeal.   

In August 2009, the Board remanded the increased rating claim to 
the AMC/RO for additional development, including outstanding 
private treatment records and a new VA examination to determine 
the severity of the Veteran's service-connected left knee 
disability.  That development was completed and the case was 
returned to the Board for appellate review.  As will be discussed 
herein, the Board finds that the agency of original jurisdiction 
(AOJ) substantially complied with the August 2009 remand orders 
and no further action is necessary in this regard.  See D'Aries 
v. Peake, 22 Vet. App. 97, 106 (2008); Dyment v. West, 13 Vet. 
App. 141, 146-47 (1999) (remand not required under Stegall v. 
West, 11 Vet. App. 268 (1998), where the Board's remand 
instructions were substantially complied with), aff'd, Dyment v. 
Principi, 287 F.3d 1377 (2002).

The Board notes that it herein grants a separate rating for 
limitation of extension of the left knee because the separate 
rating for left knee limitation of extension stems from the same 
disability (the Veteran's service-connected lateral meniscal tear 
versus synovial pinch traumatic changes (left knee disability)).  
See Esteban v. Brown, 6 Vet. App. 259, 262 (1994) (holding that 
VA is required to provide separate evaluations for separate 
manifestations of the same disability which are not duplicative 
or overlapping).  Thus, the Board has appropriately modified the 
issues in this case as described above to include the issue of 
entitlement to a separate rating for limitation of extension of 
the left knee secondary to service-connected lateral meniscal 
tear versus synovial pinch traumatic changes (left knee 
disability).  
FINDINGS OF FACT

1.  The Veteran's service-connected left knee disability is 
manifested by x-ray evidence of osteoarthritis, with flexion 
ranging from 90 to 110 degrees, pain on range of motion testing, 
and moderate symptoms of locking and crepitus, tenderness, and 
ligamental laxity on physical examination, consistent with 
recurrent subluxation .  

2.  Although current physical examination of the left knee 
revealed range of motion readings of normal extension, the 
evidence, including various prior physical examinations, that the 
Veteran's left knee motion in extension is limited to 5 degrees 
to 10 degrees on repetitive use is in equipoise.    

3.  The competent medical evidence does not show that the 
Veteran's service-connected lateral meniscal tear versus synovial 
pinch traumatic changes (left knee disability) is so exceptional 
or unusual that referral for extraschedular consideration by the 
designated authority is required.  Further, evidence of 
unemployability is not raised by the record.   


CONCLUSIONS OF LAW

1.  The criteria for an increased disability rating in excess of 
20 percent for service-connected lateral meniscal tear versus 
synovial pinch traumatic changes (left knee disability) are not 
met.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. §§ 3.321, 4.40, 
4.45, 4.59, 4.71a, Diagnostic Codes 5003, 5010, 5256, 5257, 5260, 
5262, 5263 (2009).

2.  The criteria for a separate disability rating of 10 percent, 
but no higher, for limitation of extension of the left knee 
secondary to service-connected lateral meniscal tear versus 
synovial pinch traumatic changes (left knee disability) are met.  
38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. §§ 3.321, 4.71a, 
Diagnostic Code 5003, 5010, 5261 (2009); VAOPGCPREC 9-2004 (Sept. 
17, 2004).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

VA's Duties to Notify and Assist

As provided for by the Veterans Claims Assistance Act of 2000 
(VCAA), the VA has a duty to notify and assist claimants in 
substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 
5102, 5103, 5103A, 5107 (West 2002 & Supp. 2010); 38 C.F.R. §§ 
3.102, 3.159, 3.326(a) (2009).

Upon receipt of a complete or substantially complete application 
for benefits, VA is required to notify the claimant and his or 
her representative, if any, of any information, and any medical 
or lay evidence, that is necessary to substantiate the claim.  
38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b); Quartuccio v. 
Principi, 16 Vet. App. 183 (2002).  Proper notice from VA must 
inform the claimant of any information and evidence not of record 
(1) that is necessary to substantiate the claim; (2) that VA will 
seek to provide; and (3) that the claimant is expected to 
provide.  In Dingess/Hartman v. Nicholson, 19 Vet. App. 473 
(2006), the United States Court of Appeals for Veterans Claims 
(Court) held that the VCAA notice requirements of 38 U.S.C.A. § 
5103(a) and 38 C.F.R. § 3.159(b) apply to all five elements of a 
service connection claim.  Those five elements include: 1) 
Veteran status; 2) existence of a disability; 3) a connection 
between the Veteran's service and the disability; 4) degree of 
disability; and 5) effective date of the disability.  This notice 
must be provided prior to an initial unfavorable decision on a 
claim by the agency of original jurisdiction (AOJ).  Mayfield v. 
Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); Pelegrini v. Principi, 
18 Vet. App. 112 (2004). 

The VCAA duty to notify pertinent to the Veteran's increased 
rating claim was satisfied by May 2005 and February 2010 letters.  
These letters fully addressed all three notice elements; informed 
the Veteran of what evidence was required to substantiate his 
claim; and of the Veteran's and VA's respective duties for 
obtaining evidence.  A November 2006 attachment to the notice 
letter also informed the Veteran of the evidence and information 
necessary to establish a disability rating and an effective date 
in accordance with Dingess/Hartman, 19 Vet. App. 473.  While the 
November 2006 and February 2010 letters were issued after the 
initial rating decision in August 2005, the United States Court 
of Appeals for the Federal Circuit has held that VA could cure 
such a timing problem by readjudicating the appellant's claim 
following a compliant VCAA notification letter.  Mayfield v. 
Nicholson, 444 F. 3d 1328, 1333-34 (Fed. Cir. 2006).  The Court 
clarified that the issuance of a statement of the case could 
constitute a readjudication of the appellant's claim.  See 
Prickett v. Nicholson, 20 Vet. App. 370 (2006).  In the instant 
case, after the November 2006 and February 2010 notice letters 
were issued, the appellant's claims were readjudicated in the 
August 2010 Supplemental Statement of the Cases (SSOC).  
Therefore, any defect with respect to the timing of the VCAA 
notice has been cured. 

Further, the Board acknowledges a decision from the Court that 
provided additional guidance on the content of the notice that is 
required under 38 U.S.C.A. 
§ 5103(a) and 38 C.F.R. § 3.159(b) in claims involving increased 
compensation benefits.  See Vazquez-Flores v. Peake, 22 Vet. App. 
37 (2008).  The Board points out that the U.S. Court of Appeals 
for the Federal Circuit (Federal Circuit) reversed the Court's 
holding in Vazquez, to the extent the Court imposed a requirement 
that VA notify a Veteran of alternative diagnostic codes or 
potential "daily life" evidence.  See Vazquez-Flores v. 
Shinseki, 580 F.3d 1270, 1281 (Fed.Cir. 2009).  In any event, 
Vazquez-Flores was limited to claims involving increased ratings, 
and is not applicable to claims, such as the one in this matter, 
involving an appeal of the initial rating assigned following a 
grant of service connection.  Moreover, the Court has held that 
in a claim for an increased initial rating after the claim for 
service connection has been substantiated and allowed, as is the 
situation in this case, further notice is not required.  Goodwin 
v. Peake, 22 Vet. App. 128 (2008).  

The Veteran has received all essential notice, has had a 
meaningful opportunity to participate in the development of his 
claim, and is not prejudiced by any technical notice deficiency 
along the way.  See Conway v. Principi, 353 F.3d 1369 (Fed. Cir. 
2004).  In any event, the Veteran has not demonstrated any 
prejudice with regard to the content of any notice.  See Shinseki 
v. Sanders, 129 S.Ct.1696 (2009) (reversing prior case law 
imposing a presumption of prejudice on any notice deficiency, and 
clarifying that the burden of showing that an error is harmful, 
or prejudicial, normally falls upon the party attacking the 
agency's determination).  See also Mayfield v. Nicholson, 444 
F.3d 1328, 1333-34 (Fed. Cir. 2006).  

The Board also finds that VA has complied with all assistance 
provisions of VCAA.  The evidence of record contains the 
Veteran's service treatment records (STRs), post-service VA and 
private medical records, and statements submitted by or on behalf 
of the Veteran.  There is no indication of relevant, outstanding 
records which would support the Veteran's claim.  38 U.S.C.A. 
§ 5103A(c); 38 C.F.R. § 3.159(c)(1)-(3).  Additionally, the 
evidence of record contains VA examination reports dated June 
2005, August 2008, and June 2010 regarding the Veteran's service-
connected left knee disability.  The VA examination reports 
obtained are thorough and contain sufficient information to 
decide the issues on appeal.  See Massey v. Brown, 7 Vet. App. 
204 (1994).    

The Board notes that in August 2009, the Board remanded the 
increased rating claim to the AMC/RO for additional development, 
including outstanding private treatment records and a new VA 
examination to determine the severity of the Veteran's service-
connected left knee disability.  With regard to the outstanding 
private treatment records, in a February 2010 notice letter, the 
RO/AMC requested that the Veteran provide VA Form 21-4142 
(Authorization and Consent to Release Information form) to the 
AMC/RO so they can obtain the Veteran's private treatment records 
from Dr. Lichtenfeld and Dr. Madanagopal regarding any treatment 
as to the left knee disability as early as May 2004.  In February 
2010, the Veteran submitted VA Form 21-4142 (Authorization and 
Consent to Release Information form) and indicated that he 
received treatment for his left knee from Dr. Cope on January 18, 
2010.  In an April 2010 Request Letter, the AMC/RO requested the 
Veteran's treatment records from Dr. Cope.  Such records are 
associated with the Veteran's claims folder.  The Veteran 
provided no information, treatment records, or VA Form 21-4142  
regarding treatment from Dr. Lichtenfeld and Dr. Madanagopal.  
Therefore, as the AOJ attempted to obtain the Veteran's private 
treatment records from Dr. Lichtenfeld and Dr. Madanagopal and 
provided the Veteran with a new VA examination regarding his left 
knee disability, the Board finds that the AOJ substantially 
complied with the August 2009 remand orders and no further action 
is necessary in this regard.  See D'Aries, supra.
For all the foregoing reasons, the Board concludes that VA's 
duties to the Veteran have been fulfilled with respect to the 
increased rating claim for lateral meniscal tear versus synovial 
pinch traumatic changes (left knee disability).

Merits of the Increased Rating Claims for Left Knee 
Disability

Legal Criteria

Disability ratings are determined by applying the criteria set 
forth in the VA Schedule for Rating Disabilities (rating 
schedule), found in 38 C.F.R. Part 4.  Disability ratings are 
intended to compensate impairment in earning capacity due to a 
service-connected disorder.  38 U.S.C.A. § 1155; 38 C.F.R. § 4.1.  
Evaluation of a service-connected disorder requires a review of 
the veteran's entire medical history regarding that disorder.  38 
C.F.R. §§ 4.1, 4.2; Schafrath v. Derwinski, 1 Vet. App. 589 
(1991).  Further, the entire recorded history, including medical 
and industrial history, is considered so that a report of a 
rating examination, and the evidence as a whole, may yield a 
rating which accurately reflects all elements of disability, 
including the effects on ordinary activity.  38 C.F.R. §§ 4.1, 
4.2, 4.10, 4.41.  

Where entitlement to compensation has already been established 
and an increase in the disability rating is at issue, the present 
level of disability is of primary concern.  Although a rating 
specialist is directed to review the recorded history of a 
disability in order to make a more accurate evaluation, see 38 
C.F.R. § 4.2, the regulations do not give past medical reports 
precedence over current findings.  Francisco v. Brown, 7 Vet. 
App. 55 (1994).  A recent decision of the Court has held that in 
determining the present level of a disability for any increased 
evaluation claim, the Board must consider the application of 
staged ratings.  See Hart v. Mansfield, 21 Vet. App. 505 (2007).  
In other words, where the evidence contains factual findings that 
demonstrate distinct time periods in which the service-connected 
disability exhibited diverse symptoms meeting the criteria for 
different ratings during the course of the appeal, the assignment 
of staged ratings would be necessary. 
When a reasonable doubt arises regarding the degree of 
disability, such doubt will be resolved in favor of the veteran.  
38 C.F.R. §§ 4.3, 4.7.  If there is a question as to which 
evaluation to apply to the veteran's disability, the higher 
evaluation will be assigned if the disability picture more nearly 
approximates the criteria for that rating.  38 C.F.R. § 4.7.  
Otherwise, the lower rating will be assigned.  Id. 

Disability of the musculoskeletal system is primarily the 
inability, due to damage or infection in parts of the system, to 
perform the normal working movements of the body with normal 
excursion, strength, speed, coordination and endurance.  It is 
essential that the examination upon which ratings are based 
adequately portray the anatomical damage, and the functional 
loss, with respect to all these elements. The functional loss may 
be due to absence of part, or all, of the necessary bones, joints 
and muscles, or associated structures, or to deformity, 
adhesions, defective innervation, or other pathology, or it may 
be due to pain, supported by adequate pathology and evidenced by 
the visible behavior of the claimant undertaking the motion.  
Weakness is as important as limitation of motion, and a part that 
becomes painful on use must be regarded as seriously disabled.  A 
little used part of the musculoskeletal system may be expected to 
show evidence of disuse, either through atrophy, the condition of 
the skin, absence of normal callosity or the like.  38 C.F.R. § 
4.40.

Evidence of pain, weakened movement, excess fatigability, or 
incoordination must be considered in determining the level of 
associated functional loss, taking into account any part of the 
musculoskeletal system that becomes painful on use.  38 C.F.R. § 
4.40; DeLuca v. Brown, 8 Vet. App. 202 (1995).  The provisions 
regarding pyramiding do not forbid consideration of a higher 
rating based on greater limitation of motion due to pain on use, 
including flare ups.  38 C.F.R. § 4.14. However, those provisions 
should only be considered in conjunction with the diagnostic 
codes predicated on limitation of motion.  38 C.F.R. §§ 4.40, 
4.45; Johnson v. Brown, 9 Vet. App. 7 (1996).

The intent of the rating schedule is to recognize painful motion 
with joint or periarticular pathology as productive of 
disability.  It is the intention to recognize actually painful, 
unstable, or malaligned joints, due to healed injury, as entitled 
to at least the minimum compensable rating for the joint.  38 
C.F.R. § 4.59.

With respect to the joints, the factors of disability reside in 
reductions of their normal excursion of movements in different 
planes.  Inquiry will be directed to these considerations: (a) 
less movement than normal (due to ankylosis, limitation or 
blocking, adhesions, tendon-tie-up, contracted scars, etc.); (b) 
more movement than normal (from flail joint, resections, nonunion 
of fracture, relaxation of ligaments, etc.); (c) weakened 
movement (due to muscle injury, disease or injury of peripheral 
nerves, divided or lengthened tendons, etc.); (d) excess 
fatigability; (e) incoordination, impaired ability to execute 
skilled movements smoothly; and (f) pain on movement, swelling, 
deformity or atrophy of disuse.  Instability of station, 
disturbance of locomotion, interference with sitting, standing 
and weight-bearing are related considerations.  38 C.F.R. § 
4.45.  For the purpose of rating disability from arthritis, the 
knee is considered a major joint.  38 C.F.R. § 4.45.

Traumatic arthritis substantiated by x-ray findings is to be 
rated as degenerative arthritis.  38 C.F.R. § 4.71a, Diagnostic 
Code 5010.  Degenerative arthritis established by X-ray findings 
will be rated on the basis of limitation of motion under the 
appropriate diagnostic codes for specific joint or joints 
involved.  Limitation of motion must be objectively confirmed by 
findings such as swelling, muscle spasm, or satisfactory evidence 
of painful motion.  When the limitation of motion of the specific 
joint involved is noncompensable, a 10 percent evaluation applies 
for each major joint or group of minor joints affected.  
38 C.F.R. § 4.71a, Diagnostic Code 5003.  In the absence of 
limitation of motion, a 10 percent evaluation applies with X-ray 
evidence of involvement of 2 or more major joints or 2 or more 
minor joints.  Id.  Further, a 20 percent evaluation applies with 
X-ray evidence of involvement of 2 or more major joints or 2 or 
more minor joint groups, with occasional incapacitating 
exacerbations.  Id.  

Under Diagnostic Code 5260, flexion of the leg limited to 60 
degrees warrants a noncompensable evaluation; flexion limited to 
45 degrees (10 percent); flexion limited to 30 degrees (20 
percent); and flexion limited to 15 degrees (30 percent).  
38 C.F.R. § 4.71a, Diagnostic Code 5260.

Under Diagnostic Code 5261, extension limited to 5 degrees 
warrants a noncompensable evaluation; extension limited to 10 
degrees (10 percent); extension limited to 15 degrees (20 
percent); extension limited to 20 degrees (30 percent); extension 
limited to 30 degrees (40 percent); and extension limited to 45 
degrees (50 percent).  38 C.F.R. § 4.71a, Diagnostic Code 5261.  

According to VA standards, normal range of motion of the knee is 
from 0 degrees extension to 140 degrees flexion.  See 38 C.F.R. 
§ 4.71, Plate II.

Pursuant to Diagnostic Code 5257, other impairment of the knee is 
rated as follows: slight recurrent subluxation or lateral 
instability (10 percent); moderate recurrent subluxation or 
lateral instability (20 percent); and severe recurrent 
subluxation or lateral instability (30 percent).  38 C.F.R. 
§ 4.71a, Diagnostic Code 5257.

VA's Office of General Counsel (General Counsel) has determined 
that a claimant who has arthritis and instability of the knee may 
be rated separately under Diagnostic Codes 5003 and 5257.  See 
VAOPGCPREC 23-97 (1997).  VA General Counsel thereafter concluded 
that a knee disability that is rated under Diagnostic Code 5257 
warrants a separate rating for arthritis based on x-ray findings 
and limitation of motion; the limitation of motion under 
Diagnostic Codes 5260 or 5261 need not be compensable but must at 
least meet the criteria for a zero-percent rating.  See 
VAOPGCPREC 23-97.  A separate evaluation for arthritis could also 
be based on x-ray findings and painful motion under 38 C.F.R. 
§ 4.59.  See VAOPGCPREC 9-98 (1998).  

Separate evaluations under Diagnostic Code 5260 (limitation of 
flexion) and Diagnostic Code 5261 (limitation of extension) for 
disability of the same joint may be assigned.  See VAOPGCPREC 9-
2004 (Sept. 17, 2004).

Facts and Analysis

By way of history, in a February 1994 rating decision, the 
Veteran's left knee disability was initially rated at 10 percent 
disabling under 38 C.F.R. § 4.71a, Diagnostic Codes 5257 (Other 
Impairment of Knee).  The Veteran filed an increased rating claim 
due to worsening of his disability in May 2005.  In an August 
2005 rating decision, the RO granted an increased rating of 20 
percent disabling under Diagnostic Code 5257, effective the date 
of claim (May 26, 2005).  The Veteran asserts that his service-
connected left knee disability is more disabling than 
contemplated by the 20 percent rating.

The evidence of records includes private and VA treatment records 
containing the Veteran's complaints of left knee pain.  See May 
2005 Clinic Visit, Mobile VA Outpatient Clinic; August 2005 
Primary Care Note, Mobile VA Outpatient Clinic; April 2006 
Primary Care Note, Mobile VA Outpatient Clinic; May 2008 Private 
Treatment Report, University of South Alabama Department of 
Orthopedic Surgery; January 2009 Primary Care Note, Mobile VA 
Outpatient Clinic; January 2010 Private Treatment Report, 
Orthopedic Group, P.C.  

A May 2005 MRI of the left knee revealed abnormal lateral 
meniscus consistent with a lateral meniscal tear, loss of 
femoreal and tibial articular cartilage laterally, hypertrophic 
changes in lateral aspect of joint space, area of apparent 
subchondral cystic change involving femoral condyle at articular 
surface laterally, a small amount of subchondral cystic change or 
possible edema involving articular surface of tibial plateau, 
mild degenerative change involving medial meniscus, joint 
effusion, and chondromalacia patella with fissuring involving a 
portion of patellar cartilage.  See May 2005 Private Left Knee 
MRI Report, Mobile Open MRI.   

In June 2005, the Veteran underwent a Compensation and Pension 
(C&P) examination at the VA Medical Center (VAMC) in Biloxi, 
Mississippi.  The Veteran reported injuring his left knee during 
physical training in the military.  He complained of severe left 
knee pain with swelling, locking, and giving way of his knee.  He 
also complained of increased pain with driving, prolonged 
sitting, weightbearing, climbing stairs, and squatting.  He 
reported no surgery on the left knee.  The Veteran also reported 
that he is a police officer and his left knee bothered him when 
he chases suspects, sits in his patrol car for a prolonged 
period, and gets on and off his horse when serving as a mounted 
officer.  He reports flare-ups every three months, lasting about 
a month.  He is independent in his activities of daily living and 
does not use a cane or brace.  Upon physical examination, the 
examiner noted that the gait is ambulatory with a trace of a limp 
or slight hop on the left.  There is no definite swelling, but a 
focal area of puffiness over the anterolateral joint line with 
maximum flexion of the knee.  Range of motion of the left knee 
was flexion to 110 degrees and extension lacking 5 degrees of 
full.  Marked guarding was noted secondary to pain on motion.  
There was tenderness of the lateral joint line region and the 
lateral patellofemoral joint.  There was no definite instability 
demonstrated.  There was pain on range of motion testing, but no 
additional loss in degrees of range of motion of the knees upon 
repetitive use.  The examiner noted that it is "likely [the 
Veteran] would have further limitation in function during flare 
ups," but it is "not feasible to express in terms of additional 
limitation in motion" as this "cannot be determined with any 
degrees of medical certainty."  The examiner assessed left 
lateral meniscus tear with degenerative changes verified by the 
May 2005 MRI.  See June 2005 VA Joints Examination Report.  

A September 2007 Primary Care Note from the Mobile VA Outpatient 
Clinic revealed full range of motion with no edema upon physical 
examination.  

An April 2008 MRI of the left knee revealed tricompartmental 
degenerative osteoarthritis most predominant within the lateral 
compartment and consistent with meniscal tears involving the 
posterior horn of the bilateral medial and lateral meniscus.  See 
April 2008 Private Left Knee MRI Report, Biloxi Regional Medical 
Center.

In August 2008, the Veteran underwent another C&P examination at 
the Biloxi VAMC.  The Veteran complained of aching and burning 
pain with flare-ups of sharp pain three to four times per day 
lasting 15 to 30 minutes.  Pain was aggravated by walking, 
standing, squatting, kneeling, and climbing/descending stairs.  
The Veteran reported no falls, but the occasional use of crutch 
or a knee brace.  The Veteran reported that his knee pain reduced 
his productivity and efficiency as a police officer, but did not 
affect his activities of daily living.  Upon physical 
examination, the examiner noted he ambulated unassisted without a 
cane, brace, or crutches, but had a slight limp on the left leg.  
His gait was slightly wide-based.  There was no swelling, 
redness, warmth, or deformity to the left knee.  There was 
moderate tenderness to the lateral joint line, infrapatellar 
bursa, and retropatellar area, and slight tenderness to the 
medial joint line.  Slight laxity was noted of the lateral 
collateral ligaments on varus and valgus testing.  There was no 
effusion or crepitus around the joint.  Range of motion was 90 
degrees of flexion, including on repetitive use testing, and 
extension lacking 5 degrees and lacking 10 degrees of extension 
on repetitive use testing.  Pain was noted on repetitive use 
testing.  The examiner noted that pain "could further limit 
function during flare ups or with increased use," but it is 
"not feasible to express in terms of additional limitation in 
motion" as this "cannot be determined with any degrees of 
medical certainty."  The examiner assessed left knee with 
degenerative changes and partially torn medial and lateral 
meniscus.  See August 2008 VA Joints Examination Report.         

A January 2010 Private Treatment Report from the Orthopedic 
Group, P.C. included the Veteran's continued complaints of left 
knee pain.  Upon physical examination, there was full range of 
motion and "a little of crepitus on range of motion" of the 
left knee.  There was no varus/valgus laxity or palpable 
effusion.  The private physician assessed osteoarthritis of the 
left knee confirmed by x-ray.  The private physician noted that 
the Veteran would possibly benefit from arthroscopic debridement 
or menisectomy.  He also noted that a total knee replacement will 
"preclude [the Veteran] from doing any police work unless it is 
desk work."  No further treatment followed.  

In June 2010, the Veteran underwent another C&P examination at 
the Biloxi VAMC.  The Veteran complained of pain, stiffness, 
swelling, weakness, locking, giving way, and instability.  He 
reported flare ups several times per day lasting 2 to 3 minutes.  
He reported functional limits on walking and standing.  Upon 
physical examination, the examiner noted a mildly antalgic gait, 
use of a left knee brace, and no amputations or prosthesis.  
There was no atrophy, hypertrophy, or loss of tone.  Range of 
motion was 95 degrees of flexion and extension of 0 degrees.  
Pain was noted on range of motion testing.  Medial and lateral 
collateral ligament was positive, and anterior and posterior 
cruciate ligament was negative.  There was no knee instability 
apparent, and no genu varum or valgus recurvatum.  The examiner 
noted that there was no loss of function with repetitive use 
testing, and "loss of function due to flare ups cannot be 
determined without resorting to mere speculation."  The examiner 
assessed degenerative joint disease of the left knee with 
moderate functional impairment.  See June 2010 VA Joints 
Examination Report.    

There is no other medical evidence of record relating to the 
severity of the Veteran's left knee disability.

Based on the objective evidence of record, the Board finds that 
an increased rating in excess of 20 percent disabling under 
Diagnostic Code 5257 are not met.  In this regard, there is no 
evidence of recurrent subluxation or instability that is severe.  
See 38 C.F.R. § 4.71a, Diagnostic Code 5257.  The evidence of 
record merely reveals moderate symptoms of locking with crepitus, 
tenderness, and ligamental laxity on examination.  See June 2005 
VA Joints Examination Report (symptoms of locking and tenderness 
on examination); August 2008 VA Joints Examination Report 
(symptoms of locking, tenderness and moderate laxity on 
examination); January 2010 Private Treatment Report from the 
Orthopedic Group, P.C. (crepitus on examination); June 2010 VA 
Joints Examination Report (symptoms of locking and moderate 
functional impairment).   The Board notes that although the 
Veteran was consistently found with no knee instability on 
examination and there is no finding of subluxation of record, the 
Veteran complained of symptoms of locking and physical 
examination demonstrated crepitus, tenderness, and ligamental 
laxity on examination tending to show subluxation of the left 
knee.  Further, the Veteran required the use of a knee brace on 
his most recent VA examination.   Thus, the Board finds that the 
benefit of the doubt applies in this case and the Veteran's 
symptoms of locking and crepitus, tenderness, and ligamental 
laxity on physical examination support recurrent subluxation of 
the left knee. 
 
Although an increased rating in excess of 20 percent disabling 
under Diagnostic Code 5257 is not warranted, the Board finds that 
a separate rating of 10 percent disabling, but no higher, is 
warranted under DC 5261, based on limitation of extension.  As 
noted, a knee disability that is rated under Diagnostic Code 5257 
warrants a separate rating for arthritis based on x-ray findings 
and limitation of motion, and the limitation of motion under 
Diagnostic Codes 5260 or 5261 need not be compensable but must at 
least meet the criteria for a zero-percent rating.  See 
VAOPGCPREC 23-97.  While the Veteran demonstrated normal 
extension at his current VA examination, the Board notes that the 
Veteran was wearing a left knee brace which may have artificially 
improved his performance on range of motion testing.  Prior to 
the June 2010 VA examination, the Veteran's extension was 
consistently lacking 5 degrees of full range of motion and upon 
repetitive use testing was lacking 10 degrees of full range of 
motion.  See June 2005 VA Joints Examination Report; August 2008 
VA Joints Examination Report.  Further, the Veteran was not using 
any assistive devices, including a left knee brace, during the 
examinations prior to June 2010.  The Veteran also consistently 
demonstrated pain on range of motion testing and repetitive range 
of motion testing.  Given the Veteran's complaints of knee pain 
on range of motion testing, and in consideration of functional 
limitation caused by factors such as pain, the Board will resolve 
reasonable doubt in his favor and conclude that the extension of 
the Veteran's left knee most closely approximated 10 degrees.  A 
rating in excess of 20 percent is not warranted for limitation of 
extension, as the Veteran consistently demonstrated range of 
motion of 5 to 10 degrees and did not increase to limitation of 
15 degrees or greater on repetitive use testing.  See 38 C.F.R. 
§§ 4.40, 4.45, 4.59, § 4.71a, Diagnostic Codes 5261; DeLuca v. 
Brown, 8 Vet. App. 202 (1995).  

The Board notes that although a knee disability that is rated 
under Diagnostic Code 5257 warrants a separate rating for 
arthritis based on x-ray findings and limitation of motion, and 
the limitation of motion under Diagnostic Codes 5260 or 5261 need 
not be compensable but must at least meet the criteria for a 
zero-percent rating (for example, limitation of extension of 5 
degrees for a zero-percent rating) (see VAOPGCPREC 23-97; 38 
C.F.R. § 4.71a, Diagnostic Code 5261), the Veteran is not 
entitled to a separate 10 percent disability rating under 
Diagnostic Code 5003 because a 10 percent rating is only 
available under such Code when "the limitation of motion of the 
specific joint or joints involved is noncompensable."  See 
38 C.F.R. § 4.71a, Diagnostic Code 5003.  In this case, the 
Veteran's limitation of extension is compensable as the Board 
indicated above because his left knee disability more closely 
approximates limitation of extension of 10 degrees.  Further, 
providing the Veteran another separate 10 percent disability 
rating under Diagnostic Code 5003 would constitute pyramiding 
since the Veteran is already herein granted a separate 10 percent 
disability rating for limitation of motion under Diagnostic Code 
5261 and Diagnostic Code 5003 accounts for limitation of motion 
that is noncompensable or the absence of limitation of motion 
only.  See 38 C.F.R. § 4.14 (2009); Esteban v. Brown, 6 Vet. 
App. 259, 261-62 (1994) (holding that VA is required to provide 
separate evaluations for separate manifestations of the same 
disability which are not duplicative or overlapping).

Reviewing the medical evidence, a separate rating is not 
warranted under DC 5260, based on limitation of flexion.  The 
Veteran's left knee flexion ranged from 90-110 during the course 
of his appeal; thus, a higher or separate rating is not warranted 
because flexion limited to 45 degrees or less is not 
demonstrated, even considering functional limitation caused by 
pain.  See 38 C.F.R. § 4.71a, Diagnostic Codes 5260.    

Additionally, the Board finds that DCs 5256 (ankylosis of the 
knee), 5258 (dislocation of semilunar cartilage), 5259 
(symptomatic removal of semilunar cartilage), 5262 (impairment of 
the tibia and fibula), and 5263 (genu recurvatum) are not 
applicable in this instance, as the medical evidence does not 
show that the Veteran has any of these conditions.

As such, although an increased rating in excess of 20 percent 
disabling is not warranted in this case under Diagnostic Code 
5257, a separate 10 percent schedular rating, but no higher, for 
limitation of extension of the left knee under Diagnostic Coe 
5261 is granted for the entire period of this appeal.

The Board has also considered whether an extraschedular rating is 
warranted, noting that if an exceptional case arises where 
ratings based on the statutory schedules are found to be 
inadequate, consideration of an "extra-schedular" evaluation 
commensurate with the average earning capacity impairment due 
exclusively to the service-connected disability or disabilities 
will be made.  38 C.F.R. § 3.321(b)(1).  The Court has held that 
the determination of whether a claimant is entitled to an 
extraschedular rating under § 3.321(b) is a three-step inquiry, 
the responsibility for which may be shared among the RO, the 
Board, and the Under Secretary for Benefits or the Director, 
Compensation and Pension Service.  Thun v. Peake, 22 Vet. App. 
111.  The threshold factor for extraschedular consideration is a 
finding that the evidence before VA presents such an exceptional 
disability picture that the available schedular evaluations for 
that service-connected disability are inadequate.   This means 
that initially there must be a comparison between the level of 
severity and symptomatology of the claimant's service-connected 
disability with the established criteria found in the rating 
schedule for that disability.  If the criteria reasonably 
describe the claimant's disability level and symptomatology, then 
the claimant's disability picture is contemplated by the rating 
schedule, the assigned schedular evaluation is adequate, and no 
referral is required.  If the criteria do not reasonably describe 
the claimant's disability level and symptomatology, a 
determination must be made whether the claimant's exceptional 
disability picture exhibits other related factors such as those 
provided by the regulation as "governing norms."  38 C.F.R. § 
3.321(b)(1) (related factors include "marked interference with 
employment" and "frequent periods of hospitalization").  See 
id. 

In this case, there is no allegation that the schedular criteria 
are inadequate.  The Veteran's main knee complaints were moderate 
symptoms of locking and swelling including crepitus on 
examination, limitation of motion and pain on motion, all of 
which were adequately contemplated by the schedular criteria.  As 
such, an extraschedular rating is not warranted in this case. 

In addition, the Board has considered whether a staged rating is 
appropriate, but has not found any variation in the Veteran's 
symptomatology or clinical findings that would warrant the 
assignment of any staged ratings in this case. 

Lastly, the Board notes that in Rice v. Shinseki, 22 Vet. App. 
447 (2009), the Court held that a TDIU claim is part of an 
increased rating claim when such claim is 




(CONTINUED ON NEXT PAGE)



raised by the record.  The Court further held that when evidence 
of unemployability is submitted at the same time that the Veteran 
is appealing the initial rating assigned for a disability, the 
claim for TDIU will be considered part and parcel of the claim 
for benefits for the underlying disability.  Id.  In this case, 
the Board finds that a claim for a TDIU is not raised by the 
record as the evidence of record fails to show that the Veteran 
is unemployable due to service-connected disabilities.  
Therefore, the Board finds that no further consideration of a 
TDIU is warranted.  


ORDER

Entitlement to an increased rating in excess of 20 percent 
disabling for service-connected lateral meniscal tear versus 
synovial pinch traumatic changes (left knee disability) is 
denied.

Entitlement to a separate rating  of 10 percent disabling, but no 
higher, for limitation of extension of the left knee secondary to 
service-connected lateral meniscal tear versus synovial pinch 
traumatic changes (left knee disability) is granted, subject to 
the laws and regulations governing payment of monetary benefits.



____________________________________________
C. TRUEBA
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


